NO. 07-07-0483-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               DECEMBER 13, 2007
                         ______________________________

                          DAVID E. FLOWERS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

              NO. 95122; HONORABLE CHARLES D. CARVER, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               MEMORANDUM OPINION


        Appellant David E. Flowers filed a document with this Court on November 28,

2007, entitled “Petition for Acquittal and Arrest of Judgment Review,” which, as we read

the document, raises issues in connection with his conviction and sentencing in a district

court of Jefferson County. The document references cause number 95122 in the Criminal

District Court of Jefferson County, and recites that appellant also has an appeal from the

judgment pending in the Ninth Court of Appeals, filed in September 2007.
       This Court’s appellate jurisdiction generally is limited to cases appealed from trial

courts in our court of appeals district. Tex. Gov’t Code Ann. § 22.201 (Vernon 2004). We

see no basis for jurisdiction over appeal of appellant’s Jefferson County conviction.


       Appellant’s petition filed in this Court refers to Rule 17.1 of the Texas Rules of

Appellate Procedure, dealing with instances in which a court of appeals is unable to take

immediate action, and Rule 17.2, providing for action by “the nearest court of appeals that

is able to take immediate action.” Tex. R. App. P. 17.1, 17.2. Appellant appears to

contend that the rule has application here. Based on the statements in appellant’s petition,

we disagree that Rule 17 of the appellate rules has application in the circumstances

described. In addition, appellant provides no explanation how, given the great distance

between Beaumont and Amarillo, this Court could be considered the nearest available

court of appeals.


       Finally, we take judicial notice of the opinion delivered November 28, 2007, by the

Ninth Court of Appeals, disposing of appellant’s appeal from the trial court cause number

referenced in the document filed in this Court. Flowers v. State, No. 09-07-0489-CR, 2007
WL 4208754 (Tex.App.–Beaumont, November 28, 2007) (memo. op.) (not selected for

publication). The issuance of that opinion would appear to render moot the issues

appellant attempts to raise here.




                                             2
       For these reasons, we find we lack jurisdiction over appellant’s attempted appeal.

Accordingly, it is dismissed.




                                                James T. Campbell
                                                     Justice




Do not publish.




                                            3